DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions.

   Response to Amendment
2.	As per Applicant’s instruction as filed on 08/03/22, claim 1 has been canceled and claims 2-3 and 8-11 have been amended.

     Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 08/03/22 have been carefully considered/reviewed, but still lacks the claimed feature “..., a second combination (strongly emphasized) of buffer size information in the bitstream and bitrate information in the bitstream as criteria for determining whether the bitstream is decodable” (strongly emphasized) as recited in claims 2-3.
	After a thorough review/reconsideration, it has been found that the currently amended claimed feature(s) as above, while it is broadly written, excludes a main feature as criteria for determining whether the bitstream is decodable.
Applicant’s specification clearly discloses:
the decoding-possibility determining unit (92) determines whether or not the input  bitstream can be decoded without the input bitstream causing buffer failure, in accordance with the buffer information (BH) and decoder information (DI) supplied from the image- information decoding device (40), wherein the decoder information (DI) include a decoder buffer size (strongly emphasized) and a decoding bit rate (Specification: page 15, lines 19-23).
Thus, it is quite clear from above teachings that the main feature “the decoder information (DI)” or “the decoder information (DI) include a decoder buffer size” is in fact the criteria (in addition to the decoding bit rate) for determining whether the bitstream is decodable.
However, regarding the “criteria”, currently amended claims 2-3 only include: 
“…, at least a first combination of buffer size information and bit rate information and a second combination of buffer size information and bit rate information as criteria for determining whether the bitstream is decodable,” wherein the decoder buffer size is not substantially the same as “buffer size information”, since the buffer size information clearly refers to the buffer information (BH) in the bitstream provided by the bitstream analyzing unit (91) (Specification: page 15, lines 13-18), whereas the decoder buffer size, which is not derived from the bitstream, is clearly supplied from the image- information decoding device (40) apart/separate from the bitstream analyzing unit (91).
In other words, the decoder buffer size and the buffer size information are quite distinct from one another at least based on the specification, so that one of skill in the art, readily reading the Applicant’s specification, would not understand clearly the inventors to have possession of the above claimed feature(s)/limitations at the time of filing this application.
Therefore, the Examiner is recommending/suggesting to the Applicant, properly amend the claimed features (of independent claims 2-3), so that the recited “criteria” includes at least both of the decoder buffer size (strongly emphasized) and the bit rate information, in order to avoid confusion with similar words/terms in the specification and overcome the 35 USC 112(a) 1st para rejection.                                                                                                                              
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 2-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) 2-3 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant’s specification including Figs. 4 and 7 are silent with respect to the claimed feature(s) “..., a second combination of buffer size information in the bitstream and bitrate information in the bitstream as criteria for determining whether the bitstream is decodable (strongly emphasized)” as recited in claims 2-3.
Therefore, the Examiner is requesting to the Applicant, properly amend the claimed features (of independent claims 2-3), which conform to the Applicant’s specification disclosure, in order to overcome the 35 USC 112(a) 1st para.                                                                                                                              
Moreover, since dependent claims 4-11 are also directed to further limitations based on the independent claims 2-3, claims 2-11 as a whole do fall within the classes set forth in the 35 U.S.C. 112(a), first paragraph as further discussed above. 
Upon overcoming the 35 USC 112(a) 1st para. issue, the Examiner is prepare to examine on merits the pending claims 2-11.

					Conclusion 
7. 	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Wasserman et al (5,774,206), Process for controlling an MPEG decoder.
B) 	Wee et al (6,973,130 B1), Compressed video signal including information for independently coded regions.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

10.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAWN S AN/Primary Examiner, Art Unit 2483